 

Case 3:20-cv-00173-KAD Document 16 Filed 03/16/20 Page 1 of 3
Vid ken Qrodas Dishaicl Coast
Diclaicds ok Cas wil sc\ cul

SCARNED at
NN Cas nh , Lamdsagc ANNED at. 3
Pans Uadtk Eee nilad

and Emailed _ a pages
VS. yit/aae py A Mitac? taages Case No. Aid d~Cv-OONS (HAD)

_’ dat inials Q.
UN INEL Sy o 4 “C sonitc ao
Veer\n Cealet, ¢h AL
a on lendAawk's

ViMuerk ok Kivqu Ciluaw NMoliee Ned
‘ay Asens\and AM miners “Jamec UUs. Donohue.

— Orn Dn oh Wa dics a: Pavers tagAboas Dated
Wautda a aor C Aec.4)

AALS Qa W Mow Slew S Nae Lave aia Cosurk us
queroos Yao Nuoduluess Xo che Atading Meck Uwe

sa oditad Yay, Xara Leake Counsel wamed hove -

Lown onorabl. Count Me Neko ous volich Ue
Me PlaiwMQG acoiacd “Anem We Wovens ig alten Mak
ReelL Qloce on Diuach 9, A626 weraining Ls Ma Plow lk
SeruiewX AAC ol deeds - 2rd ast Deak Nic Crark
Cequest Cont iamnaiens oak \nsolluneck iar mate Keasins if}. Lindsay
“ays \noure dad Criniqans CP Wend Sine Ach.

AL, Yolo , Wo Ow dee Senck our Noy Mais Cusundt dete)
oda, \“, Jaro oan A Wociecd Answer os MDeach 2, 2020;

Yo Vaiw\\ ao ede Ye Ma ding awd \vasn +
\weeat Seen Yay, WMedicial on Wea ANA, Dppeimrmrenda \pewl
adhedule Lor Win.

ON oa Yan lane “Aedes. id. Ju20 Auning ai tl Lins.
vohich Nokes place iw Al \veusing Vaai, b - sollte de Nurse

 

L>chra
 

Case 3:20;-cv-00173-KAD Document16 Filed 03/16/20 Page 2 of 3 ,
Superieure §$ NNeaanin Anly anos Luma Ma Rlaiw UCL

\ved ~Anom Ye Anduties ia Wc Qnnin- ove 2 Shevt peated
SS Yee WSs aa ceo Vlon Vai gege AL and Ma Val as

Na een Cyi eas Cad A\Senrenk Aiag woses Lid Lowler Glo Yuy

Qu Ne Mae Wer Seen allen Wood vows Arasw ew d eye cglase®
Wain” MO schedule appviak mak, (1) gad “Ae. dea Une Phot
Yow ‘aaons Sokalule Ne See Oilkopedics — alnouk his Leoweit
adit SuAery - Seens ACW (ea lite, aw A ev Plans Le Ver het
Wor \egpens siuw do Nivel oS Ua Aal\helec. Now Unere
2 \ume CAfouing Ves WL alah wl. od bis ganic~ She bated
—B Daswld Na £ ae coke dal. Aon A Utes souw gle, No Ac len—
Witte us \nuk “we wight Yon. Wee nto \Deas whedule accondeag
Ye UN Aulee Whom Soke dulec atl mametes Appoink mont - Last
Lame Seacle Ls Wn Giaice eh 9.2820 Wer Wench ty, .h20 -

Uour \netadale C sous | wa Wedd Ned Leek wal ~
Valies \necome ee de Claim Und Was \reens bled in Vhe
Wes Cmurk aad \ai nou \oo\iewsa Wes Ye aaa, Aeuie d

NeceWery Xana - Qo Rai \nad can Vinme and Seat
} Cosau ot Xo \ aie Lacks \p NOS \wduves -Wrak A whole
wigan va hic Yolo ddan Youk ins Wik QroVete 5 which iS Nod
ON careok Concovma- Leak wus XMe ON ‘San I2020 “Boip6y"
Xo Aademminn WoW is Cancer - Vo Cais tt Yes wot We
Worked, ot Concern. it Caneer AQ Ue grove ana Aue

Ne Me un Lessioneal aoe No SsMaciukd Cabhelu JL @ lain ULE
ues Uoaek lines aut a \Wwole us Wh rosa whieh a Aitse. Dhe
Va \aleeding ww Me \a\o ex ana May hore Speed Vhae Vhe
Vaiw Vive, \wito hig CYNDIKY « awd No OWE trata do dake Ihe.
Mecessairy claps Ns ue letint nous.

Nolins ws aquest all Medel wisils Ane

AanuG ty, 30; W2n unis | Maach lk, Jo20 Lo days
. Ware .

 

 

 

 

ad-et-3
Case 3:20-cv-00173-KAD Document 16 Filed 03/16/20 Page 3 of 3

WVaiadtXS wsors “Lacks Was Skolical Necords vill Be
One hres Woe Vans Oh \aaaw \veend \noele X aA Yolloued

and We Awreamalsns Open AWS Na JM ores Gemenad toma
ext 1S Gn omdsi- ow line C1) ed NG vrata eaedLon 4
Woods do Wark Wh \naa \peow Seon ove \S-a2 Vane
Sx Nov. as, tert Ws wo Sunies,

\foute \Xonwaddbe Cos unk, Wu Raimi \vawd lend was
cull \ SWedical Ase Aeon Surges: A ad's and Gauze

A Clean a Nound NW \aatit oX\ Ya Cudhele ana Vue
@®oiwk oX\ \nnlen - aad aw as anind Qntaig 5 Lo & day's

Vie Chanp dood VAX Me Gabel arom gulliny hed to
Nae ®hensed awk Sanace. C\ean, ‘vo aM eve “Up Since \emovel - a

GON Nan Dd; 2020 Vu Q leva AG Lonéts A TLequreat
Aw Soe oe Dole on APN about da lump and Cancean

alout wusrat “be “enightk ‘oo. rote & woe ww dhe Unb
Souk Vol all Ail aall aera A-unib will bo held ow
Ssakur Any - Q Solu eas awe Past ena & shi) hesccb
Vaan, Reon. AX, days Aake “March 1s, dries.

acted Murch 16 Voar20 oars

 

 

Cen | ness MM. hog Yn GEKA
. om MMqAu -NodaouslG ep
MS iChat Hey Csentenal Geb Uoiuich New Lords Tbe.
named Us. Deno Nie. uncalurlle , Condiigcliah onsh2
ee). Janes, Avon ole. Q el, Cho.

 

 

Wo Sher (an S\tent
Nene AX CO _pnnecdvut aBbloOx

3- 04°
